Citation Nr: 1758771	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability, and, if so, whether service connection is warranted. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1970 and from April 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a low back disability was denied in a rating decision issued in August 1990; the Veteran did not appeal or submit new and material evidence within a year of that rating decision and the decision is final.

2. Some of the evidence added to the record since August 1990 is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.






CONCLUSION OF LAW

The requirements to reopen the finally denied claim of entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to       this rule is 38 U.S.C. § 5108, which provides that if new and material evidence        is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO initially denied the Veteran's claim for service connection for a low back  injury in the August 1990 decision, because a low back condition was not shown in service. The Veteran did not appeal the decision or submit new and material evidence within a year of that decision, and it is therefore final.  See 38 U.S.C          § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence added to the record since the August 1990 decision includes a January 2013 letter by a private chiropractor, J.B., who informed that he had treated the Veteran for "complications of back injury" since June 1996.  The chiropractor also noted the Veteran's reported history of injury to his back in approximately May 1972 in service, and opined that the Veteran's worsening symptoms were due to the in-service injury.  As this evidence is both new and material, the claim is reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.


REMAND

At his January 2017 hearing before the undersigned, the Veteran testified to an injury to his back in May 1972 as a result of a motor vehicle accident when he    was assigned to a different Marines unit for general war games while stationed in Panama.  

The Veteran's representative at the hearing contended that the Veteran's service treatment records were incomplete and for that reason they did not reflect his back disability.  However, a review of the file does not suggest such incompleteness.  Rather, the service treatment records contain records of treatment for a variety of minor conditions both before and after May 1972, with no indication of any back injury or back disability.  

Service records reflect that the Veteran received a medical discharge from the Marine Corps in October 1973 on the basis of physical unfitness, but this was based solely on the Veteran's pseudofolliculitis of the beard.  The service medical board examination did not address any conditions beyond pseudofolliculitis.  

Nonetheless, the Veteran testified to being placed on limited duty following this May 1972 injury.  Thus, the Veteran's complete service personnel records should  be sought because they may document limited duty due to back disability.  

Although the Veteran underwent a QTC examination in January 2014 addressing his claimed back disability, the examiner did not provide an opinion considering the Veteran's contention of injury to his back in a motor vehicle accident in May 1972. Thus, a new examination is warranted to address the possibility of service-related etiology of the claimed back disability without such a limiting instruction to the examiner.  

During his hearing, the Veteran reported receiving treatment at a VA hospital in North Carolina in 1974. He reported that he moved from North Carolina in 1989     to Oklahoma and went to a VA facility from 1991 until 1996 when he sought treatment from private physicians. Relevant treatment records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back disability, to include the private hospital he reports treated him after the in-service accident.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain the Veteran's complete service personnel records.  If after appropriate inquiry these records are determined to be unavailable, then the AOJ must make a formal finding of unavailability, and the Veteran should be notified of such.  

3.  Request VA treatment records from the North Carolina VA medical facility where the Veteran reports he received treatment from 1974 and prior to 1989, and from the Muskogee VA medical facility and Tulsa clinic prior to February 1996, from 2005 to February 2013, and since May 2015. If no records are available, then the AOJ must make a formal finding of unavailability, and the Veteran should be notified of such.  If additional information is needed from the Veteran to permit a request for such records, such should be accomplished.

4.  After the above development is complete, schedule the Veteran for a VA back examination. The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be conducted.  Following examination of the Veteran and review of the claims file, for each low back disability identified, the examiner should provide an opinion addressing whether   it is at least as likely as not (50 percent probability or greater) that the disorder developed in service or is otherwise causally related to service, to include the alleged in-service motor vehicle accident. The examiner's reasons for opinions expressed should be provided.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case             is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


